Case 5:18-cv-00570-JSM-PRL Document 14 Filed 01/07/19 Page 1 of 1 PageID 38




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

NEVARE ZIMMERMAN,

      Plaintiff,

v.                                                        Case No: 5:18-cv-570-Oc-30PRL

NAVIENT SOLUTIONS, LLC,

      Defendant.


                               ORDER OF DISMISSAL

      Before the Court is the Notice of Voluntary Dismissal Without Prejudice (Dkt. 13).

Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed without prejudice.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 7th day of January, 2019.




Copies furnished to:
Counsel/Parties of Record
